Title: To Thomas Jefferson from Henry Dearborn, 13 May 1806
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir
                     
                            Washington May 13th. 1806
                        
                        A man by the name of Wright, of the society of quakers, called on me this morning with a letter from George
                            Ellicott highly recommending him, said Wright, as a suitable character for an Indian Agent, I am pleased with the man, and
                            have taken the liberty of offering him the Agency with the Chickasawes, which he has agreed to accept, and says he will be
                            ready to set off in four weeks. I informed him that you would probably return to the City by that time and desired him to
                            call here on his way to the Agency. perhaps I have exceeded the bounds of propriety in offering him the appointment
                            without your knowlege & consent, but as you had expressed a wish that a suitable character of that society could be
                            obtained for the Chickasaw Agency, and being satisfied that you would be pleased with the man & satisfied with the
                            recommendation of G. Ellicott who I am confident would not recommend any man that he did not consider well qualified for
                            the plan, I took the liberty of offering him the appointment.—
                  I have received a newspaper from New Orlians of the 19th. of
                            April, sixteen days later than the last letters from that quarter, and as there is no mention of any movements of a
                            Military nature, I presume all remains quiet about Natchatoches.—Mayr. Fortier, an Aid Decamp to Govr. Claiborn called on
                            me this morning, he sets off to morrow for Monticello, he is a native of New Orlians, is a man of some intelligence, he has
                            lately vissited Batton Rouge and has given me a very particular account of its construction & Garrison.—he says that no
                            road has been cut from Mobile to Baton Rouge, but that the reinforcement which came from Mobile, passed by water from
                            Mobile through Lake Ponchartrain up to Galveston at the mouth of the river Amite, and from thence by land about forty or fifty miles to Baton Rouge. he is confident that sixty men
                            could take Baton Rouge with very little loss.—with sentiments of the most respectful esteem, I am Sir Your Obedt. Servt.
                        
                            H. Dearborn
                     
                        
                    